Citation Nr: 1209325	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a back disorder on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, post-service medical records show that the Veteran has been diagnosed with dysthymia, depression, and anxiety.  Thus, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

The issues of entitlement to a nonservice-connected pension benefits and entitlement to a back disorder as secondary to the service-connected psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  By an unappealed October 1984 rating action, the RO denied service connection for a psychiatric disorder.
2.  Evidence received after the October 1984 denial of service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran's dysthymia, depression, and anxiety are as likely as not related to his active duty.

4.  A back disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

CONCLUSIONS OF LAW

1.  The RO's October 1984 denial of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final October 1984 decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has dysthymia, depression, and an anxiety disorder that were incurred in his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

4.  A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309  (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim for a psychiatric disorder-in addition to the underlying de novo issue of service connection for a psychiatric disorder, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to those issues, no further discussion of these VCAA requirements is required with respect to these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the claim for service connection for a back disability, a pre-decisional notice letter dated in January 2007 complied with VA's duty to notify the Veteran with regards to this issue.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's, service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  
The Board finds that a medical opinion on the question of service connection for a back disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that a current back disorder is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  New and Material Evidence-Psychiatric Disorder

The Veteran was initially denied service connection for a psychiatric disorder in October 1984 because the evidence did not show that a current diagnosis of a chronic psychiatric disorder had been made.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the October 1984 decision, the Veteran did not initiate an appeal of that denial.  Later, in November 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the October 1984 rating decision consisted of the Veteran's STRs, a VA examination in September 1984, and the Veteran's contentions.  His STRs show that he was evaluated by the division of mental health activity in May 1984.  He was diagnosed with adjustment disorder with mixed emotional features and psychological factors affecting his physical condition.  In June 1984, he attempted suicide to get away from the situation at work.  His discharge examination in June 1984 revealed a clinically abnormal psychiatric system; it was noted that he was under treatment for adjustment disorder.  A notation also indicated that he had psychological problems.  A June 1984 psychiatric evaluation shows that the Veteran had difficulty in satisfactorily completing his military duties because of emotional turmoil he had been experiencing.  He had had an increase in sick call visits and a decrease in his job performance.  He was diagnosed with an adjustment disorder with depressed mood and psychological factors affecting his physical condition.  At the September 1984 VA neuropsychiatric examination, no mental disorder was diagnosed.  The examiner also found that there was no depression.

Accordingly, at the time of the denial of the claim for service connection for a psychiatric disorder in October 1984, the claims folder contained no competent evidence of a current disability.  Thus, the RO, in October 1984, denied the claim of service connection for a psychiatric disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the October 1984 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims folder, the Board finds that no new evidence was received between the October 1984 rating decision and the 2006 claim.  Therefore, the October 1984 rating decision is final.  

The relevant evidence received since the October 1984 denial consists of VA treatment records dated through November 2008, private treatment records dated through March 2007, VA examinations in August 2007 and October 2008, and the Veteran's contentions.  According to private treatment records, the Veteran complained of anxiety and depressive symptoms in March 2005.  VA treatment records beginning in October 2006 show a diagnosis of provisional dysthymic disorder.  In November 2006, the Veteran was diagnosed with depression.  The Veteran was also diagnosed with anxiety in May 2007.  The August 2007 VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified; it was opined to not be related to the Veteran's military service.  A letter from the Veteran's VA psychiatrist dated in November 2007 shows that the Veteran was diagnosed with dysthymic disorder, recurrent major depression, panic disorder with agoraphobia, social phobia, and generalized anxiety disorder.  She opined that the Veteran's psychiatric disorders were related to his military service.  The October 2008 examiner diagnosed the Veteran with dysthymic disorder and provided a negative nexus opinion.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a psychiatric disorder-namely, evidence that the Veteran has a current diagnosis of a chronic psychiatric disability.  Specifically, newly-received medical records clearly reflect diagnoses of psychiatric disorders-dysthymic disorder, depressive disorder, anxiety disorder, panic disorder with agoraphobia, and social phobia-and clearly support the Veteran's assertion that he has a current psychiatric disability.  Further, the November 2007 letter provides a positive nexus to the Veteran's military service.  The Board concludes, therefore, that such additional evidence of a current disability and a positive nexus to the Veteran's service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  With any chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  Id.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service as well as clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service. If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

		1.  Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that is related to his military service.  He contends that a superior officer threatened him in service, which caused depression.  In his November 2006 claim, the Veteran identified that the onset of his disability occurred in 1984 and has continued to the present.

The Veteran's entrance examination in January 1982 revealed a clinically normal psychiatric system.  As noted above, the Veteran's STRs show that he was evaluated by the division of mental health activity in May 1984.  He was diagnosed with adjustment disorder with mixed emotional features and psychological factors affecting his physical condition.  In June 1984, the Veteran attempted suicide to get away from the situation at work.  The Veteran's discharge examination in June 1984 revealed a clinically abnormal psychiatric system; it was noted that he was under treatment for adjustment disorder.  A notation also indicated that he had psychological problems.  A June 1984 psychiatric evaluation shows that the Veteran had difficulty in satisfactorily completing his military duties because of emotional turmoil he had been experiencing.  He had had an increase in sick call visits and a decrease in his job performance.  The Veteran was diagnosed with adjustment disorder with depressed mood and psychological factors affecting his physical condition.  

According to post-service medical records, the Veteran was afforded a VA examination in September 1984 in connection with his initial claim.  The Veteran reported that he had had no psychiatric hospitalization after service and was not under any medical care.  He did not report any of his in-service problems, and the examiner did not have a copy of the Veteran's claims file to review the Veteran's STRs.  Following examination, no mental disorder or depression was found.  

Private treatment records dated in March 2005 show that the Veteran had anxiety and depressive symptoms.  The Veteran first sought treatment from VA in September 2006.  A psychiatric consultation in October 2006 shows that the Veteran reported being treated with an antidepressant from a private physician for the last two years.  He reported having suicidal ideation for a "long time" since his teen years.  He reported being hospitalized after a suicide attempt when he was in his 20s.  He was kept overnight one other time during service prior to his suicide attempt.  The Veteran was diagnosed with provisional dysthymic disorder.  In November 2006, the Veteran was diagnosed with depression.  A record dated in May 2007 shows that in addition to depression, the Veteran was also diagnosed with anxiety.

The Veteran was afforded a VA examination in August 2007.  He reported that his staff sergeant threatened to kill him one night and that the sergeant "did a lot of bad things" and the Veteran feared him.  He could not recall the sergeant's name.  The examiner noted that a review of the Veteran's STRs revealed that he made numerous sick call visits for a variety of complaints including stomachaches, headaches, foot pain, and other ailments.  The Veteran reported attempting suicide while in service.  He reported that he had "a lot of problems."  He also reported attempting suicide shortly after discharge, but could not remember the date.  The Veteran further reported having five suicide attempts since service; he overdosed on each occasion and did not seek treatment after each attempt.  Following exhaustive examination, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS).  The examiner opined that it was not due to the sergeant threatening to kill him.  It appeared likely that the military was not a good experience for the Veteran and likely overwhelmed his limited ability to cope with stress, hence his many sick days and appearances to the military physician during service as well as his general discharge.  The Veteran's apparent long history of poor coping skills, likely mainly related to personality issues, in all likelihood made him a poor fit for the military.  However, it does not appear that his military experience would be the cause or any driving factor in his currently reported depression.  

The results of the Veteran's psychological testing indicated that he was attempting to present himself in a negative light or possibly malingering his psychological symptoms on testing.  The only valid testing instrument (Rorschach) indicated that he was likely depressed, but that that depression resulted more from personality factors not from any specific life event.  Based on the presented evidence, including his claims file, outpatient treatment records, lack of seeking out mental health treatment until around the time of presenting his claim, and psychological testing that strongly suggested that on objective measures the Veteran presented himself in a false manner exaggerating his symptoms, it did not appear that his current reported emotional difficulties were related to his military experience.

A letter from the Veteran's treating VA psychiatrist in November 2007 shows that the Veteran was diagnosed with the dysthymic disorder, recurrent major depression, panic disorder with agoraphobia, social phobia, and generalized anxiety disorder.  She reported reviewing the report of the August 2007 examination.  She opined that it was extremely likely that the Veteran's suicide attempt in service was a manifestation of depression and that his current anxiety and depressive diagnoses had their onset in his late teens or early twenties.  He reported that his depressive symptoms worsened markedly after he was "terrorized" by a noncommissioned officer (NCO) who was transferred to his unit.  His multiple somatic complaints were almost certainly the manifestation of his severe anxiety.  Even if the Veteran's anxiety and depressive conditions predated his military service, the military stressors he described overwhelmed his ability to cope and worsened his anxiety and depression markedly.  He reported experiencing a sense of helplessness and hopelessness that began during his service when the NCO transferred to his unit and carried over into his civilian life.

In January 2008, the Veteran attempted suicide by overdosing and had to be hospitalized.  He was afforded a second VA examination in October 2008.  He reported being charged with a court martial in service for possession of marijuana, but the charge was dismissed.  He reported that his platoon sergeant threatened to kill him.  The Veteran believed that, because of his being court martialed and being abused by his superiors, he began to have headaches and became depressed.  He did not see a psychiatrist.  He reported that his suicide attempt occurred after the sergeant threatened to kill him.  He had three suicidal attempts following discharge from service of overdoses; he did not tell anybody of his attempts, nor did he seek any treatment.  The Veteran claimed to have a long history of depression, poor coping skills, and a history of substance abuse.  Following an exhaustive examination, the Veteran was diagnosed with a dysthymic disorder.  The examiner opined that the Veteran's current diagnosis was not related to that diagnosed in service.  The Veteran joined the service when he was 17 years old.  Prior to enlistment, he had one public intoxication charge.  The Veteran continued to have problems dealing with pressure of service and felt like he was a victim.  He continued to feel victimized later in every area of his life including relationships and work, and, even in drug abuse, he felt like he was a victim.  It appeared to be related to his personality.  The examiner did not see any link between the Veteran's current depression and his experience in service.

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder, to include dysthymia, depression, and an anxiety disorder, is warranted.  The Veteran's STRs clearly show that he was diagnosed with adjustment disorder with depressed mood in service.  Furthermore, the Veteran's January 1982 enlistment examination showed a clinically normal psychiatric system; no psychiatric disorders were noted.  Therefore, the Veteran is presumed sound at his entrance to service in January 1982.  The first indication that the Veteran had psychiatric issues occurred during service when he was diagnosed with adjustment disorder with mixed emotional features in May 1984 and attempted suicide in June 1984 when he was then diagnosed with adjustment disorder with depressed mood.  The June 1984 discharge examination confirmed that the Veteran had an abnormal psychiatric system; it was noted that he had psychological problems and was under treatment for adjustment disorder.  Clearly, the pertinent STRs show that the onset of a psychiatric disability occurred in service.  

Although the Veteran has not sought treatment until 2005, he has reported a continuity of symptomatology since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board also finds the Veteran to be credible in reporting that the onset of his dysthymia, depression, and anxiety disorder occurred in service and have continued since then.  

In light of these pertinent psychiatric diagnoses and the Veteran's credible and competent reports a continuity of symptomatology, the Board finds that the evidence supports a finding of the onset of dysthymia, depression, and an anxiety disorder in service and a continuity of relevant symptomatology since service.  The Board's conclusion is further supported by the November 2007 VA psychiatrist's positive nexus opinion.  In this case, that opinion indicates that the Veteran's symptoms in service were indicative of his current diagnoses.  Furthermore, as the Veteran's STRs show the incurrence of a chronic psychiatric disorder and as no intercurrent cause between his service and his current diagnoses has been shown, the evidence supports the November 2007 opinion that the Veteran's symptoms in service are indicative of his currently-diagnosed psychiatric disorder.

Furthermore, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided competent and credible reports that his psychiatric disorders had their onset in service, which are supported by the STRs showing psychiatric treatment and the diagnosis of a psychiatric disorder.  Additionally, the Veteran's contentions throughout this appeal have indicated a continuity of relevant symptomatology since service.  Therefore, in addition to the November 2007 psychiatrist's positive nexus opinion, the Board also concludes that the Veteran's reports are sufficient to establish a positive nexus. 

The Board acknowledges the negative nexus opinions from the August 2007 and October 2008 examiners.  However, the August 2007 examiner only opined that the Veteran's current depressive disorder was not related to his military experiences and that the Veteran's apparent long history of poor coping skills, likely mainly related to personality issues, in all likelihood made him a poor fit for the military.  Although the examiner opined that the Veteran's current depression was not caused by a specific event in service, the examiner did not opine as to whether the onset of the Veteran's current psychiatric disorders incurred in service.  Here, the Board grants service connection based on the onset of a chronic psychiatric disorder in service with manifestations after service with no intercurrent cause.  Although the October 2008 examiner opined that the Veteran's current diagnosis was not related to that diagnosed in service, the Board finds that such opinion lacks probative value.  The rationale was that the Veteran's dysthymic disorder appeared to be related to his personality; such opinion did not indicate why the Veteran's symptoms shown in service and his in-service diagnoses of a psychiatric disorder were not related to his current diagnoses.  Additionally, that opinion did not address the November 2007 positive nexus opinion from the Veteran's psychiatrist.  

With regards to both the August 2007 and October 2008 examiners' opinions that the Veteran's current psychiatric diagnoses are more related to his personality as opposed to a specific event, injury, or disease in service, even if the Veteran's current diagnoses are related to his personality, the evidence shows that the onset began in service.  In other words, the first evidence of record showing psychiatric problems was in service.  Regardless of whether his current psychiatric disorders are related to his personality, there is no indication that they existed prior to service and before the first in-service diagnosis of a psychiatric disorder in May 1984.

Accordingly, in considering the Veteran's competent and credible lay statements, the positive nexus opinion of the VA psychiatrist examiner, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has a psychiatric disorder, to include dysthymia, depression, and an anxiety disorder that was incurred in service.  The evidence is in favor of the grant of service connection for dysthymia, depression, and an anxiety disorder.  Service connection for a psychiatric disorder, to include dysthymia, depression, and an anxiety disorder is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

		2.  Back Disorder

Here, the Veteran's STRs show no treatment for, or diagnosis of, any back disorder.  In fact, the Veteran himself admits that he did not incur an injury to his back in service.  See, e.g., November 2007 notice of disagreement.  Rather, the Veteran indicates that his back injuries occurred post-service and that he only wished that a back disorder be considered for purposes of a nonservice-connected pension.  Id.  [As noted in the Introduction portion of this decision, the RO has not adjudicated the issue of entitlement to nonservice-connected pension benefits and, accordingly, that claim has been referred to the AOJ for appropriate action.  Further, the issue of entitlement to service connection for a back disability on a direct basis has been perfected.  Therefore, the Board will proceed to adjudicate this issue.]  

According to post-service medical records, the Veteran injured his back in an all terrain vehicle (ATV) accident in June 2001 and by falling off a building in September 2004.  A VA treatment record dated in November 2006 shows that an MRI revealed mild degenerative disc disease of the lumbar spine.  

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although post-service records show a diagnosis of mild degenerative disc disease of the Veteran's lumbar spine, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his lumbar spine actually occurred.  In reaching this conclusion, the Board observes that the Veteran himself has admitted that he did not incur any injury or disease to his back in service.  Rather, the Veteran has reported, and the medical evidence shows, that he injured his back after service in June 2001 and September 2004.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of an injury or disease to his spine actually occurred.

Absent an in-service injury or disease in service, there is no nexus evidence to support a finding of service connection.  The Board acknowledges the representative's argument in their January 2012 brief to the Board that the Veteran's back disorder is secondary due, or aggravated by, his now service-connected psychiatric disorder.  However, as noted in the Introduction, the RO has not considered the issue of entitlement to secondary service connection.  Thus, the Board is referring the issue of entitlement to service connection for a back disability on a secondary basis to the AOJ.
In this case, the first evidence of back complaints was in 2001.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over a decade between the period of active service and the Veteran's first complaint is itself evidence which tends to show that a back disorder did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of a back disorder being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that any diagnosed back disorder is related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's spine or competent evidence of an association between a current back disorder and his active duty, service connection for a back disorder is not warranted.

Additionally, the evidence does not show that the Veteran's degenerative disc disease was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Without evidence of an onset of a back disorder in service, a continuity of pertinent symptomatology since service, or competent evidence of an association between a current back disorder and the Veteran's active duty, service connection for a back disorder on a direct basis is not warranted.  Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder on a direct basis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a back disorder on a direct basis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

New and material evidence sufficient to reopen a previously denied claim for service connection for a psychiatric disorder having been received, the appeal is granted to this extent.  

Entitlement to service connection for a psychiatric disorder, characterized as dysthymia, depression, and an anxiety disorder, is granted.

Entitlement to service connection for a back disorder on a direct basis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


